LOGO [g936842akcea.jpg]   

22 Boston Wharf Rd, 9th floor

Boston, MA 02210

www.akceatx.com

  

 

 

June 18, 2020    Exhibit 10.1

William Andrews, MD

Hopkinton, MA 01748

Dear William:

It is my pleasure to extend to you an offer to join Akcea Therapeutics, Inc., as
Chief Medical Officer reporting to me. We anticipate your start date will be
Tuesday July 7, 2020.

In this position, you will receive an annual base salary of $460,000. You are
also eligible for an annual incentive bonus targeted at 50% of your base salary
under our current Management by Objectives (MBO) program.

As additional incentive, the Company will grant you 250,000 stock options and
37,500 restricted stock units (RSUs). The exercise price of the options will be
equal to the fair market value of the Company’s common stock in accordance with
the terms set out in the Akcea equity incentive plan, and the options and
restricted stock units will be issued under, and subject to, the terms of the
Akcea equity incentive plan. The options will vest 25% on the first anniversary
of your Start Date and then in equal monthly installments over the next three
years. The RSUs will also vest over four years with 25% vesting annually on each
anniversary of your Start Date.

You will also receive a one-time signing bonus of $25,000 which will be made
payable to you with your first paycheck. One hundred percent (100%) of this
bonus will be paid back to Akcea Therapeutics should you voluntarily leave prior
to your 1 year anniversary; fifty percent (50%) of this bonus will be paid back
to Akcea Therapeutics should you voluntarily leave between your 1st and 2nd
anniversary.

You also have the opportunity to participate in our employee benefits program,
outlined in the provided benefits summary. Your vacation will begin accruing at
the rate of 3 weeks per year based on your anniversary date.

In addition to the foregoing, you are also entitled to the benefits set forth in
the Severance and Equity Award Vesting Acceleration letter provided to you
contemporaneous with this offer letter.

This offer is contingent on you signing in the space provided below and signing
the attached Employee Confidential Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement. This offer is also contingent on
a favorable background check.

We are very pleased that you have decided to join us, and we look forward to
working with you to continue to make Akcea a successful company!

Sincerely,

 

/s/ Damien McDevitt

Damien McDevitt

Chief Executive Officer

 

Accepted and agreed:  

/s/ William T. Andrews

Confirmed Start Date:  

Between July 9 – July 13, 2020